DETAILED ACTION
This Office action is a response to an application filed on 9/20/2019 wherein claims 1-16 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1 and 9 (wherein the predefined physical resource region is a first physical resource region for uplink data transmission of a cell to which the BS belongs, corresponding to a physical resource region for uplink beam sweeping of a neighboring cell to which a neighboring BS belongs), 6-7, and 14-15, drawn to inter-cell interference coordination classified to H04J 11/005, and

Group II, claim(s) 1 and 9 (wherein the predefined physical resource region is a second physical resource region for the UL beam sweeping of the cell to which the BS belongs), 2-5 and 10-13, drawn to intra-cell interference coordination classified to H04J11/0036.

In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Invention I and II lack unity of invention because even though the inventions of these groups require the technical feature of “receiving a demodulation reference signal (DMRS) or a sounding reference symbol (SRS) from a user equipment (UE) of a cell to which the BS belongs in a predefined physical resource region; measuring interference on a resource on which the DMRS or the SRS is transmitted based on an interference measurement scheme corresponding to the predefined physical resource region; and when the strength of the measured interference is greater than a predetermined threshold, determining the UE as a victim UE for the predefined physical resource region”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Frenne and Nanri. 
	Frenne discloses receiving ([0105] In FIG. 1, the first network node 101 (e.g., base station) may determine that, for the wireless device 105 (e.g., UE), a transmission on an uplink reference signal (RS) resource 113 will be quasi co-located (QCL) 121 with a transmission on a first downlink RS resource 111; [0200] Proposal 3: In UL transmission scheme B, a DL indication defines which CSI-RS is reciprocally and spatially QCL with the scheduled PUSCH and PUCCH DMRS.; Hence the first network node 101 receives DMRS in PUSCH and PUCCH) a demodulation reference signal (DMRS) or a sounding reference symbol (SRS) (Fig.1, [0200] DMRS in PUSCH and PUCCH) from a user equipment (UE) (Fig.1, [0105] wireless device 105 (e.g., UE)) of a cell (Fig.1, coverage area of first network node 101) to which the BS (Fig.1, [0105] first network node 101 (e.g., base station)) belongs in a predefined physical resource region ([0200] PUSCH and PUCCH);
	 measuring ([0202] Moreover, when there is a problem with uplink interference where many UE transmit uplink data and sounding at the same time and the network is dense (many gNB in a small area) it is beneficial to reduce uplink interference; Hence uplink interference is measured by determining that there is a problem with uplink interference) interference ([0202] uplink interference) on a resource ([0202] the same time where many UE transmit uplink data and sounding) on which the DMRS ([0200] [0202] scheduled PUSCH and PUCCH DMRS) or the SRS ([0202] sounding reference signal) is transmitted ([0004] A demodulation reference signal (DMRS) or a UE-specific reference signal (RS) is employed for demodulation of data channels and possibly certain control channels; Hence DMRS is transmitted on the same time where UE transmit uplink data) based on an interference measurement scheme ([0105] [0202] a scheme of measuring uplink interference by determining that there is a problem with uplink interference where many UE transmit uplink data and sounding at the same time) corresponding ([0004] A demodulation reference signal (DMRS) or a UE-specific reference signal (RS) is employed for demodulation of data channels and possibly certain control channels; Hence DMRS is transmitted on the same time where UE transmit uplink data; [0105] scheduled PUSCH and PUCCH DMRS; Because the scheme of measuring interference corresponds to uplink data employing DMRS and DMRS is transmitted in PUSCH and PUCCH, there is a correspondence between the scheme and PUSCH and PUCCH) to the predefined physical resource region ([0200] PUSCH and PUCCH).

However, Nanri discloses when the strength of the measured interference is greater ([0070] Next, reception quality measurement section 105 measures noise and interference levels (hereinafter referred to as "N") of blank resources #10-1 and #10-2 for every 4 PRBs in SRS subframes, and holds the measurement result in reception quality buffer 200 of reception quality buffer generation section 112. [0075] As illustrated in FIG. 12, interference receiving UE detecting section 113 calculates the average value (Nave1) of N in all bands (32 PRBs) in the newest blank resource (SRS symbol time) of the SRS subframe held in reception quality buffer 200. Interference receiving UE detecting section 113 compares calculated Nave1 with a first threshold, and judges that "an interference receiving UE exists" if calculated Nave1 exceeds the first threshold.; See also [0076]-[0079]) than a predetermined threshold ([0075] threshold), determining ([0071] Next, interference receiving UE detecting section 113 detects an interference receiving UE using the measurement result held in reception quality buffer 200.) the UE ([0075] interference receiving UE) as a victim UE ([0005] This prevents interference with an interference receiving UE (victim UE) in the time period) for the predefined physical resource region (Fig.8, PUSCH, PUCCH; [0056] A resource for transmitting SRSs is secured in the form of, for example, blank resources #10-1 and #10-2.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of Frenne to incorporate the operation of determining a victim UE as taught by Nanri, in order to determine a problem with uplink interference (Frenne, [0202]) using the measurement result (Frenne, [0202]; Nanri, [0071] [0075]).

Restriction for examination purposes as indicated is proper because there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

During a telephone conversation with Harry Lee (No.56814) on 3/9/2021 a provisional election was made without traverse to prosecute the invention of Group I, 1 and 9 (wherein the predefined physical resource region is a first physical resource region for uplink data transmission of a cell to which the BS belongs, corresponding to a physical resource region for uplink beam sweeping of a neighboring cell to which a neighboring BS belongs), 6-7, and 14-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 and 9 (wherein the predefined physical resource region is a second physical resource region for the UL beam sweeping of the cell to which the BS belongs), 2-5 and 10-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1 and 9 are objected to because it recites the limitation "the strength of the measured interference" in the claims should read “a strength of the measured interference”.  Otherwise, there is no antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernne et al. (US 20180242327 A1, hereafter Frenne) in view of Nanri (US 20140211735 A1), and in further view of Mochizuki et al. (US 20200186312 A1, hereafter Mochizuki).

Regarding claim 1, Frenne discloses a method of controlling ([0152] It is a problem with uplink interference in wireless communication systems where many terminals transmit uplink data at the same time and the network is dense (many gNB in a small area) so each uplink data transmission may be “heard” at not only the intended gNB but also at other gNBs, as interference. [0153] Hence, it is thus a problem on how to reduce uplink interference in a wireless communication system) inter-cell interference ([0152] each uplink data transmission “heard” at not only the intended gNB but also at other gNBs, as interference) by a base station (BS) (Fig.1, [0105] first network node 101 (e.g., base station), [0152] gNB) in a wireless communication system (Fig.1, 100), the method comprising:
	 receiving ([0007] Furthermore, simultaneous uplink data transmissions by many UEs to desired transmission points, e.g. base stations, in a wireless communication system are typically not only received by the desired base stations but are also received in the form of interference by other base stations. [0105] In FIG. 1, the first network node 101 (e.g., base station) may determine that, for the wireless device 105 (e.g., UE), a transmission on an uplink reference signal (RS) resource 113 will be quasi co-located (QCL) 121 with a transmission on a first downlink RS resource 111; [0152] It is a problem with uplink interference in wireless communication systems where many terminals transmit uplink data at the same time and the network is dense (many gNB in a small area) so each uplink data transmission may be “heard” at not only the intended gNB but also at other gNBs, as interference. [0200] Proposal 3: In UL transmission scheme B, a DL indication defines which CSI-RS is reciprocally and spatially QCL with the scheduled PUSCH and PUCCH DMRS. [0136] Demodulation reference signals (DMRS) or UE specific RS are employed for demodulation of data channels and possibly certain control channels; Hence the first network node 101 receives DMRS in PUSCH and PUCCH) a demodulation reference signal (DMRS) or a sounding reference symbol (SRS) (Fig.1, [0200] DMRS in PUSCH and PUCCH, [0136] demodulation of data channels and possibly certain control channels) from a user equipment (UE) (Fig.1, [0105] [0136] wireless device 105 (e.g., UE)) of a cell (Fig.1, coverage area of first network node 101) to which the BS (Fig.1, [0105] first network node 101 (e.g., base station), [0152] gNB)) belongs in a predefined physical resource region ([0200] PUSCH and PUCCH, [0136] data channels and possibly certain control channels);
	 measuring ([0014] According to another aspect, the step of transmitting the uplink reference signal on the uplink reference signal resource may be limited by an amount of interference the transmission on the uplink reference signal resource is estimated to cause on an uplink channel; [0202] Moreover, when there is a problem with uplink interference where many UE transmit uplink data and sounding at the same time and the network is dense (many gNB in a small area) it is beneficial to reduce uplink interference; Hence an amount of uplink interference is measured or estimated, for example, by determining that there is a problem with uplink interference) interference ([0014] [0202] uplink interference) on a resource ([0014] an uplink channel, [0202] the same time where many UE transmit uplink data and sounding) on which the DMRS ([0200] [0202] scheduled PUSCH and PUCCH DMRS) or the SRS ([0202] sounding reference signal) is transmitted ([0004] A demodulation reference signal (DMRS) or a UE-specific reference signal (RS) is employed for demodulation of data channels and possibly certain control channels; Hence DMRS is transmitted on the same time where UE transmit uplink data) based on an interference measurement scheme ([0105] [0202] a scheme of measuring uplink interference by determining that there is a problem with uplink interference where many UE transmit uplink data and sounding at the same time and the network is dense) corresponding ([0004] A demodulation reference signal (DMRS) or a UE-specific reference signal (RS) is employed for demodulation of data channels and possibly certain control channels; Hence DMRS is transmitted on the same time where UE transmit uplink data; [0105] scheduled PUSCH and PUCCH DMRS; Because the scheme of measuring interference corresponds to uplink data employing DMRS and DMRS is transmitted in PUSCH and PUCCH, there is a correspondence between the scheme and PUSCH and PUCCH) to the predefined physical resource region ([0200] PUSCH and PUCCH); and
wherein the predefined physical resource region ([0200] PUSCH and PUCCH) is a first physical resource region ([0200] PUSCH and PUCCH) for uplink data transmission ([0007] Furthermore, simultaneous uplink data transmissions by many UEs to desired transmission points, e.g. base stations, in a wireless communication system are typically not only received by the desired base stations but are also received in the form of interference by other base stations. [0200] Proposal 3: In UL transmission scheme B, a DL indication defines which CSI-RS is reciprocally and spatially QCL with the scheduled PUSCH and PUCCH DMRS.; Note that PUSCH and PUCCH are for UL transmission of user data and control data, respectively) of a cell (Fig.1, coverage area of first network node 101) to which the BS (Fig.1, [0105] first network node 101 (e.g., base station), [0152] gNB)) belongs, corresponding to a physical resource region ([0007] a region of the physical resource used for uplink data transmissions by one of many UEs whose uplink data transmission to its desired base station is received in the form of interference by first network node 101 or gNB, which is not the desired based station of the one of many UEs; Note that PUSCH and PUCCH on which UL data transmissions is performed by the UE correspond to a physical resource region used for uplink data transmissions by one of many UEs, because there is interference.) for uplink transmission ([0007] uplink data transmissions by the one of many UEs whose uplink data transmission to its desired base station is received in the form of interference by first network node 101 or gNB) of a neighboring cell ([0007] coverage area of the desired base station of the one of many UEs) to which a neighboring BS ([0007] the desired base station of the one of many UEs) belongs ([0007] Furthermore, simultaneous uplink data transmissions by many UEs to desired transmission points, e.g. base stations, in a wireless communication system are typically not only received by the desired base stations but are also received in the form of interference by other base stations. [0152] It is a problem with uplink interference in wireless communication systems where many terminals transmit uplink data at the same time and the network is dense (many gNB in a small area) so each uplink data transmission may be “heard” at not only the intended gNB but also at other gNBs, as interference. [0153] Hence, it is thus a problem on how to reduce uplink interference in a wireless communication system).
	Frenne does not explicitly disclose when the strength of the measured interference is greater than a predetermined threshold, determining the UE as a victim UE for the predefined physical resource region, wherein the uplink transmission of the neighboring cell comprises uplink beam sweeping of the neighboring cell.
However, Nanri discloses when the strength of the measured interference is greater ([0070] Next, reception quality measurement section 105 measures noise and interference levels (hereinafter referred to as "N") of blank resources #10-1 and #10-2 for every 4 PRBs in SRS subframes, and holds the measurement result in reception quality buffer 200 of reception quality buffer generation section 112. [0075] As illustrated in FIG. 12, interference receiving UE detecting section 113 calculates the average value (Nave1) of N in all bands (32 PRBs) in the newest blank resource (SRS symbol time) of the SRS subframe held in reception quality buffer 200. Interference receiving UE detecting section 113 compares calculated Nave1 with a first threshold, and judges that "an interference receiving UE exists" if calculated Nave1 exceeds the first threshold.; See also [0076]-[0079]) than a predetermined threshold ([0075] threshold), determining ([0071] Next, interference receiving UE detecting section 113 detects an interference receiving UE using the measurement result held in reception quality buffer 200.) the UE ([0075] interference receiving UE) as a victim UE ([0005] This prevents interference with an interference receiving UE (victim UE) in the time period) for the predefined physical resource region (Fig.8, PUSCH, PUCCH; [0056] A resource for transmitting SRSs is secured in the form of, for example, blank resources #10-1 and #10-2.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of Frenne to incorporate the operation of determining a victim UE as taught by Nanri, in order to determine a problem with uplink interference (Frenne, [0202]) using the measurement result (Frenne, [0202]; Nanri, [0071] [0075]).
Frenne and Nanri do not disclose wherein the uplink transmission of the neighboring cell comprises uplink beam sweeping of the neighboring cell.
However, Mochizuki discloses wherein an uplink transmission of a neighboring cell comprises uplink beam sweeping of the neighboring cell ([0642] The timings of the uplink beam sweeping block may be set so as not to overlap among the cells. Under circumstances where inter-cell uplink interference occurs, the setting is effective to avoid the interference.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the uplink transmission of the neighboring cell of Frenne and Nanri to comprise uplink beam sweeping of the neighboring cell as taught by Mochizuki, in order for a neighboring base station to cover a wide coverage by sweeping one or more beams (Mochizuki, [0616] 5G proposes a method for covering a wide coverage by sweeping one or more beams at different timings to perform beam sweeping) while avoiding overlapping of uplink beam sweeping block among neighboring cells and allowing the uplink beam sweeping block to overlap with uplink data transmission (Mochizuki, [0642]). 

Regarding claim 6, Frenne further discloses wherein the resource ([0014] an uplink channel, [0202] the same time where many UE transmit uplink data and sounding) on which the DMRS ([0200] [0202] scheduled PUSCH and PUCCH DMRS) is transmitted ([0004] A demodulation reference signal (DMRS) or a UE-specific reference signal (RS) is employed for demodulation of data channels and possibly certain control channels; Hence DMRS is transmitted on the same time where UE transmit uplink data) is a symbol unit ([0102] a symbol) in a time domain ([0102] Hence, as used in LTE, two antenna ports may be QCL if the large-scale channel properties of the channel over which a symbol on one antenna port is conveyed may be inferred from the channel over which a symbol on the other antenna port is conveyed. [0200] Proposal 3: In UL transmission scheme B, a DL indication defines which CSI-RS is reciprocally and spatially QCL with the scheduled PUSCH and PUCCH DMRS.; Because PUSCH and PUCCH DMRS is spatially QCL with CSI-RS, the uplink channel or the time where many UE transmit uplink data and sounding is a symbol unit on which the large-scale channel properties of the channel on the symbol can be inferred) of the first physical resource region ([0200] PUSCH and PUCCH) in which the DMRS is transmitted ([0200] DMRS in PUSCH and PUCCH is transmitted in the symbol unit of spatial QCL).
Frenne does not disclose wherein interference is measured in the symbol unit. 
However, Nanri discloses wherein interference is measured in a symbol unit ([0075] As illustrated in FIG. 12, interference receiving UE detecting section 113 calculates the average value (Nave1) of N in all bands (32 PRBs) in the newest blank resource (SRS symbol time) of the SRS subframe held in reception quality buffer 200. Interference receiving UE detecting section 113 compares calculated Nave1 with a first threshold, and judges that "an interference receiving UE exists" if calculated Nave1 exceeds the first threshold.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of Frenne so that interference is measured in the symbol unit as taught by Nanri, in order to determine a problem with uplink interference (Frenne, [0202]) using the measurement result in the symbol on which transmission is performed (Frenne, [0202]; Nanri, [0071] [0075]).

Regarding claim 9, Frenne discloses a base station (BS) (Fig.1, [0105] first network node 101 (e.g., base station), [0152] gNB) for controlling ([0152] It is a problem with uplink interference in wireless communication systems where many terminals transmit uplink data at the same time and the network is dense (many gNB in a small area) so each uplink data transmission may be “heard” at not only the intended gNB but also at other gNBs, as interference. [0153] Hence, it is thus a problem on how to reduce uplink interference in a wireless communication system) inter-cell interference ([0152] each uplink data transmission “heard” at not only the intended gNB but also at other gNBs, as interference) in a wireless communication system (Fig.1, 100), the BS comprising:
	 a receiver (Fig.1, [0105] the receiver of first network node 101 (e.g., base station), [0152] the receiver of gNB) configured to receive ([0007] Furthermore, simultaneous uplink data transmissions by many UEs to desired transmission points, e.g. base stations, in a wireless communication system are typically not only received by the desired base stations but are also received in the form of interference by other base stations. [0105] In FIG. 1, the first network node 101 (e.g., base station) may determine that, for the wireless device 105 (e.g., UE), a transmission on an uplink reference signal (RS) resource 113 will be quasi co-located (QCL) 121 with a transmission on a first downlink RS resource 111; [0152] It is a problem with uplink interference in wireless communication systems where many terminals transmit uplink data at the same time and the network is dense (many gNB in a small area) so each uplink data transmission may be “heard” at not only the intended gNB but also at other gNBs, as interference. [0200] Proposal 3: In UL transmission scheme B, a DL indication defines which CSI-RS is reciprocally and spatially QCL with the scheduled PUSCH and PUCCH DMRS. [0136] Demodulation reference signals (DMRS) or UE specific RS are employed for demodulation of data channels and possibly certain control channels; Hence the first network node 101 receives DMRS in PUSCH and PUCCH) a demodulation reference signal (DMRS) or a sounding reference symbol (SRS) (Fig.1, [0200] DMRS in PUSCH and PUCCH, [0136] demodulation of data channels and possibly certain control channels) from a user equipment (UE) (Fig.1, [0105] [0136] wireless device 105 (e.g., UE)) of a cell (Fig.1, coverage area of first network node 101) to which the BS (Fig.1, [0105] first network node 101 (e.g., base station), [0152] gNB)) belongs in a predefined physical resource region ([0200] PUSCH and PUCCH, [0136] data channels and possibly certain control channels); and
	 a processor (Fig.1, [0105] the processor of first network node 101 (e.g., base station), [0152] the processor of gNB) configured to measure ([0014] According to another aspect, the step of transmitting the uplink reference signal on the uplink reference signal resource may be limited by an amount of interference the transmission on the uplink reference signal resource is estimated to cause on an uplink channel; [0202] Moreover, when there is a problem with uplink interference where many UE transmit uplink data and sounding at the same time and the network is dense (many gNB in a small area) it is beneficial to reduce uplink interference; Hence an amount of uplink interference is measured or estimated, for example, by determining that there is a problem with uplink interference) interference ([0014] [0202] uplink interference) on a resource ([0014] an uplink channel, [0202] the same time where many UE transmit uplink data and sounding) on which the DMRS ([0200] [0202] scheduled PUSCH and PUCCH DMRS) or the SRS ([0202] sounding reference signal) is transmitted ([0004] A demodulation reference signal (DMRS) or a UE-specific reference signal (RS) is employed for demodulation of data channels and possibly certain control channels; Hence DMRS is transmitted on the same time where UE transmit uplink data) based on an interference measurement scheme ([0105] [0202] a scheme of measuring uplink interference by determining that there is a problem with uplink interference where many UE transmit uplink data and sounding at the same time and the network is dense) corresponding ([0004] A demodulation reference signal (DMRS) or a UE-specific reference signal (RS) is employed for demodulation of data channels and possibly certain control channels; Hence DMRS is transmitted on the same time where UE transmit uplink data; [0105] scheduled PUSCH and PUCCH DMRS; Because the scheme of measuring interference corresponds to uplink data employing DMRS and DMRS is transmitted in PUSCH and PUCCH, there is a correspondence between the scheme and PUSCH and PUCCH) to the predefined physical resource region ([0200] PUSCH and PUCCH), 
wherein the predefined physical resource region ([0200] PUSCH and PUCCH) is a first physical resource region ([0200] PUSCH and PUCCH) for uplink data transmission ([0007] Furthermore, simultaneous uplink data transmissions by many UEs to desired transmission points, e.g. base stations, in a wireless communication system are typically not only received by the desired base stations but are also received in the form of interference by other base stations. [0200] Proposal 3: In UL transmission scheme B, a DL indication defines which CSI-RS is reciprocally and spatially QCL with the scheduled PUSCH and PUCCH DMRS.; Note that PUSCH and PUCCH are for UL transmission of user data and control data, respectively) of a cell (Fig.1, coverage area of first network node 101) to which the BS (Fig.1, [0105] first network node 101 (e.g., base station), [0152] gNB)) belongs, corresponding to a physical resource region ([0007] a region of the physical resource used for uplink data transmissions by one of many UEs whose uplink data transmission to its desired base station is received in the form of interference by first network node 101 or gNB, which is not the desired based station of the one of many UEs; Note that PUSCH and PUCCH on which UL data transmissions is performed by the UE correspond to a physical resource region used for uplink data transmissions by one of many UEs, because there is interference.) for uplink transmission ([0007] uplink data transmissions by the one of many UEs whose uplink data transmission to its desired base station is received in the form of interference by first network node 101 or gNB) of a neighboring cell ([0007] coverage area of the desired base station of the one of many UEs) to which a neighboring BS ([0007] the desired base station of the one of many UEs) belongs ([0007] Furthermore, simultaneous uplink data transmissions by many UEs to desired transmission points, e.g. base stations, in a wireless communication system are typically not only received by the desired base stations but are also received in the form of interference by other base stations. [0152] It is a problem with uplink interference in wireless communication systems where many terminals transmit uplink data at the same time and the network is dense (many gNB in a small area) so each uplink data transmission may be “heard” at not only the intended gNB but also at other gNBs, as interference. [0153] Hence, it is thus a problem on how to reduce uplink interference in a wireless communication system).
Frenne does not disclose the process is configured to determine the UE as a victim UE for the predefined physical resource region when the strength of the measured interference is greater than a predetermined threshold, wherein the uplink transmission of the neighboring cell comprises uplink beam sweeping of the neighboring cell.
However, Nanri discloses determining ([0071] Next, interference receiving UE detecting section 113 detects an interference receiving UE using the measurement result held in reception quality buffer 200.) the UE ([0075] interference receiving UE) as a victim UE ([0005] This prevents interference with an interference receiving UE (victim UE) in the time period) for the predefined physical resource region (Fig.8, PUSCH, PUCCH; [0056] A resource for transmitting SRSs is secured in the form of, for example, blank resources #10-1 and #10-2.) when the strength of the measured interference is greater ([0070] Next, reception quality measurement section 105 measures noise and interference levels (hereinafter referred to as "N") of blank resources #10-1 and #10-2 for every 4 PRBs in SRS subframes, and holds the measurement result in reception quality buffer 200 of reception quality buffer generation section 112. [0075] As illustrated in FIG. 12, interference receiving UE detecting section 113 calculates the average value (Nave1) of N in all bands (32 PRBs) in the newest blank resource (SRS symbol time) of the SRS subframe held in reception quality buffer 200. Interference receiving UE detecting section 113 compares calculated Nave1 with a first threshold, and judges that "an interference receiving UE exists" if calculated Nave1 exceeds the first threshold.; See also [0076]-[0079]) than a predetermined threshold ([0075] threshold).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the processor of Frenne to be configured to determine a victim UE as taught by Nanri, in order to determine a problem with uplink interference (Frenne, [0202]) using the measurement result (Frenne, [0202]; Nanri, [0071] [0075]).
Frenne and Nanri do not disclose wherein the uplink transmission of the neighboring cell comprises uplink beam sweeping of the neighboring cell.
However, Mochizuki discloses wherein an uplink transmission of a neighboring cell comprises uplink beam sweeping of the neighboring cell ([0642] The timings of the uplink beam sweeping block may be set so as not to overlap among the cells. Under circumstances where inter-cell uplink interference occurs, the setting is effective to avoid the interference.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the uplink transmission of the neighboring cell of Frenne and Nanri to comprise uplink beam sweeping of the neighboring cell as taught by Mochizuki, in order for a neighboring base station to cover a wide coverage by sweeping one or more beams (Mochizuki, [0616] 5G proposes a method for covering a wide coverage by sweeping one or more beams at different timings to perform beam sweeping) while avoiding overlapping of uplink beam sweeping block among (Mochizuki, [0642]). 

Regarding claim 14, Frenne further discloses wherein the resource ([0014] an uplink channel, [0202] the same time where many UE transmit uplink data and sounding) on which the DMRS ([0200] [0202] scheduled PUSCH and PUCCH DMRS) is transmitted ([0004] A demodulation reference signal (DMRS) or a UE-specific reference signal (RS) is employed for demodulation of data channels and possibly certain control channels; Hence DMRS is transmitted on the same time where UE transmit uplink data) is a symbol unit ([0102] a symbol) in a time domain ([0102] Hence, as used in LTE, two antenna ports may be QCL if the large-scale channel properties of the channel over which a symbol on one antenna port is conveyed may be inferred from the channel over which a symbol on the other antenna port is conveyed. [0200] Proposal 3: In UL transmission scheme B, a DL indication defines which CSI-RS is reciprocally and spatially QCL with the scheduled PUSCH and PUCCH DMRS.; Because PUSCH and PUCCH DMRS is spatially QCL with CSI-RS, the uplink channel or the time where many UE transmit uplink data and sounding is a symbol unit on which the large-scale channel properties of the channel on the symbol can be inferred) of the first physical resource region ([0200] PUSCH and PUCCH) in which the DMRS is transmitted ([0200] DMRS in PUSCH and PUCCH is transmitted in the symbol unit of spatial QCL).
Frenne does not disclose the processor is configured to measure interference in the symbol unit.
However, Nanri discloses measuring interference in a symbol unit ([0075] As illustrated in FIG. 12, interference receiving UE detecting section 113 calculates the average value (Nave1) of N in all bands (32 PRBs) in the newest blank resource (SRS symbol time) of the SRS subframe held in reception quality buffer 200. Interference receiving UE detecting section 113 compares calculated Nave1 with a first threshold, and judges that "an interference receiving UE exists" if calculated Nave1 exceeds the first threshold.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the processor of Frenne to be configured to measure interference in the symbol unit as taught by Nanri, in order to determine a problem with uplink interference (Frenne, [0202]) using the measurement result in the symbol on which transmission is performed (Frenne, [0202]; Nanri, [0071] [0075]).

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fernne in view of Nanri and Mochizuki, and in further view of Huawei et al., "UL SRS design for CSI acquisition and beam management," 3GPP TSG RAN WG1 Meeting #88, R1-1701699, February 2017 (hereafter Huawei). Huawei is cited by Applicant in IDS filed 2/1/2021. A line-numbered version of Huawei is used for rejection.

Regarding claim 7, Frenne further discloses wherein the resource ([0014] an uplink channel, [0202] the same time where many UE transmit uplink data and sounding) on which the DMRS ([0200] [0202] scheduled PUSCH and PUCCH DMRS) is transmitted ([0004] A demodulation reference signal (DMRS) or a UE-specific reference signal (RS) is employed for demodulation of data channels and possibly certain control channels; Hence DMRS is transmitted on the same time where UE transmit uplink data) includes a time duration ([0102] a symbol) in a time domain ([0102] Hence, as used in LTE, two antenna ports may be QCL if the large-scale channel properties of the channel over which a symbol on one antenna port is conveyed may be inferred from the channel over which a symbol on the other antenna port is conveyed. [0200] Proposal 3: In UL transmission scheme B, a DL indication defines which CSI-RS is reciprocally and spatially QCL with the scheduled PUSCH and PUCCH DMRS.; Because PUSCH and PUCCH DMRS is spatially QCL with CSI-RS, a symbol unit of the uplink channel or the time where many UE transmit uplink data and sounding is a time duration on which the large-scale channel properties of the channel on the symbol can be inferred) of the first physical resource region ([0200] PUSCH and PUCCH).
Frenne does not disclose the time duration is corresponding to one TRP reception (Rx) beam identifier (ID) and interference is measured in the time duration corresponding to the one TRP Rx beam ID.
However, Nanri discloses wherein interference is measured in the time duration ([0075] As illustrated in FIG. 12, interference receiving UE detecting section 113 calculates the average value (Nave1) of N in all bands (32 PRBs) in the newest blank resource (SRS symbol time) of the SRS subframe held in reception quality buffer 200. Interference receiving UE detecting section 113 compares calculated Nave1 with a first threshold, and judges that "an interference receiving UE exists" if calculated Nave1 exceeds the first threshold.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of Frenne so that interference is measured in the time duration as taught by Nanri, in order to determine a problem with uplink interference (Frenne, [0202]) using the measurement result in the time duration of a symbol on which transmission is performed (Frenne, [0202]; Nanri, [0071] [0075]).
Frenne, Nanri and Mochizuki do not disclose the time duration is corresponding to one TRP reception (Rx) beam identifier (ID).
However, Huawei discloses the time duration (ll.90-93, symbol) is corresponding to (ll.90-93, gNB Rx beam related information is indicated by gNB. UE is informed about the gNB Rx beam used for reception of the allocated SRS resources, by e.g., predefined or semi-statically configured implicit association and/or explicit beam ID together with scheduling/configuration message. For example, the gNB can indicate the Rx beam ID if it is defined., ll.113-114, Proposal 4: Support configuring multiple symbols in one or more consecutive subframes/slots for multi-shot SRS transmission with single trigger from NR-cell.) one TRP reception (Rx) beam identifier (ID) (ll.90-93, gNB Rx beam ID).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the time duration of Frenne, Nanri and Mochizuki to be corresponding to one TRP Rx beam ID as taught by Huawei, in order to identify the gNB Rx beam transmitted during the time duration (Huawei, ll.90-93, ll.113-114).

Regarding claim 8, Frenne does not disclose the method further comprising transmitting information about an almost blank resource allocated based on the interference measurement to the determined victim UE.
However, Nanri discloses transmitting information ([0072] interference control section 114 performs a control, interference control section 114 controls ABS so as to be performed; Hence a control information to control ABS of downlink radio transmitting section 110 is transmitted) about an almost blank resource ([0072] ABS) allocated based on the interference measurement ([0072] Then, if an interference receiving UE is detected, interference control section 114 performs a control for restricting interference with the detected interference receiving UE. For example, if an interference receiving UE is detected, interference control section 114 controls ABS so as to be performed. This can surely prevent the deterioration of reception performance in the interference receiving UE.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of Frenne to comprise transmitting information as taught by Nanri, in order to prevent the deterioration of reception performance in the interference receiving UE (Nanri, [0072]).

However, Huawei discloses information about the almost blank resource is transmitted to the determined victim UE (ll.190-192, In this case, in order to obtain the SRS interference condition on this periodic SRS resource, a blanking SRS resource which is same with the periodic SRS resource could be configured to the UE and triggered by DCI. ll.198-201, In the case of coexistence of NR and LTE, SRS/PUCCH/PUSCH of NR and LTE should be multiplexed without interference to each other. To avoid the interference between SRS of NR and LTE, the NR SRS should be configured on the symbol(s) in the subframe except for the last symbol, which is used for SRS transmission in LTE.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the information of Frenne, Nanri and Mochizuki to be transmitted to the determined victim UE, in order to avoid the interference to the determined victim UE (Huawei, ll.190-192, ll.198-201).

Regarding claim 15, Frenne further discloses wherein the resource ([0014] an uplink channel, [0202] the same time where many UE transmit uplink data and sounding) on which the DMRS ([0200] [0202] scheduled PUSCH and PUCCH DMRS) is transmitted ([0004] A demodulation reference signal (DMRS) or a UE-specific reference signal (RS) is employed for demodulation of data channels and possibly certain control channels; Hence DMRS is transmitted on the same time where UE transmit uplink data) includes a time duration ([0102] a symbol) in a time domain ([0102] Hence, as used in LTE, two antenna ports may be QCL if the large-scale channel properties of the channel over which a symbol on one antenna port is conveyed may be inferred from the channel over which a symbol on the other antenna port is conveyed. [0200] Proposal 3: In UL transmission scheme B, a DL indication defines which CSI-RS is reciprocally and spatially QCL with the scheduled PUSCH and PUCCH DMRS.; Because PUSCH and PUCCH DMRS is spatially QCL with CSI-RS, a symbol unit of the uplink channel or the time where many UE transmit uplink data and sounding is a time duration on which the large-scale channel properties of the channel on the symbol can be inferred) of the first physical resource region ([0200] PUSCH and PUCCH).
Frenne does not disclose the time duration is corresponding to one TRP reception (Rx) beam identifier (ID) and the processor is configured to measure interference in the time duration corresponding to the one TRP Rx beam ID.
However, Nanri discloses measuring interference in the time duration ([0075] As illustrated in FIG. 12, interference receiving UE detecting section 113 calculates the average value (Nave1) of N in all bands (32 PRBs) in the newest blank resource (SRS symbol time) of the SRS subframe held in reception quality buffer 200. Interference receiving UE detecting section 113 compares calculated Nave1 with a first threshold, and judges that "an interference receiving UE exists" if calculated Nave1 exceeds the first threshold.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the processor of Frenne to measure interference in the time duration as taught by Nanri, in order to determine a problem with uplink interference (Frenne, [0202]) using the measurement result in the time duration of a symbol on which transmission is performed (Frenne, [0202]; Nanri, [0071] [0075]).
Frenne, Nanri and Mochizuki do not disclose the time duration is corresponding to one TRP reception (Rx) beam identifier (ID).
However, Huawei discloses the time duration (ll.90-93, symbol) is corresponding to (ll.90-93, gNB Rx beam related information is indicated by gNB. UE is informed about the gNB Rx beam used for reception of the allocated SRS resources, by e.g., predefined or semi-statically configured implicit association and/or explicit beam ID together with scheduling/configuration message. For example, the gNB can indicate the Rx beam ID if it is defined., ll.113-114, Proposal 4: Support configuring multiple symbols in one or more consecutive subframes/slots for multi-shot SRS transmission with single trigger from NR-cell.) one TRP reception (Rx) beam identifier (ID) (ll.90-93, gNB Rx beam ID).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the time duration of Frenne, Nanri and Mochizuki to be corresponding to one TRP Rx beam ID as taught by Huawei, in order to identify the gNB Rx beam transmitted during the time duration (Huawei, ll.90-93, ll.113-114).

Regarding claim 16, Frenne does not disclose the BS further comprising a transmitter configured to transmit information about an almost blank resource allocated based on the interference measurement to the determined victim UE.
However, Nanri discloses a transmitter (Fig.7, the transmitter of base station 100) configured to transmit information [0072] interference control section 114 performs a control, interference control section 114 controls ABS so as to be performed; Hence a control information to control ABS of downlink radio transmitting section 110 is transmitted) about an almost blank resource ([0072] ABS) allocated based on the interference measurement ([0072] Then, if an interference receiving UE is detected, interference control section 114 performs a control for restricting interference with the detected interference receiving UE. For example, if an interference receiving UE is detected, interference control section 114 controls ABS so as to be performed. This can surely prevent the deterioration of reception performance in the interference receiving UE.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the BS of Frenne to comprise a transmitter configured to transmit information as taught by Nanri, in order to prevent the deterioration of reception performance in the interference receiving UE (Nanri, [0072]).

However, Huawei discloses information about the almost blank resource is transmitted to the determined victim UE (ll.190-192, In this case, in order to obtain the SRS interference condition on this periodic SRS resource, a blanking SRS resource which is same with the periodic SRS resource could be configured to the UE and triggered by DCI. ll.198-201, In the case of coexistence of NR and LTE, SRS/PUCCH/PUSCH of NR and LTE should be multiplexed without interference to each other. To avoid the interference between SRS of NR and LTE, the NR SRS should be configured on the symbol(s) in the subframe except for the last symbol, which is used for SRS transmission in LTE.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the information of Frenne, Nanri and Mochizuki to be transmitted to the determined victim UE, in order to avoid the interference to the determined victim UE (Huawei, ll.190-192, ll.198-201).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOO JEONG/
Primary Examiner, Art Unit 2473
4/8/2021